DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 1/26/2022.
Claims 1-22 are pending, Claims 18-22 are withdrawn, and Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 1/26/2022 is acknowledged.  
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
Examiner’s Note:  Examiner notes that claim 1 has been indicated as allowable subject matter.  However, Group II, Claims 18-22, are not subject to rejoinder because the claims are to the Product-By-Process, “An indigo dyed textile product”.  Absent evidence the product is different as a result of the process, no patentable weight is given to the process.   Examiner notes the prior art describe everything in the process except as to the purification system, but disclose an anaerobic and inert environment.  As such, the end product is expected to be identical since the process is performed within the same environment.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113.

Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,619,292 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,619,292 B2 recites substantially identical allowable subject matter, i.e. the purification system, as the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a purification system” “to control oxygen content” (¶ [0016] of Applicant’s Specification filed 01/28/2020) of “the inert and anaerobic atmosphere”.  That is, as recited, Applicant omits essential elements describing the utility or function of the generic “purification system” with respect to the dye application chamber and its inert and anaerobic atmosphere.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and a terminal disclaimer to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance is because although indigo dyeing in an inert and anaerobic environment by forcing out oxygen via supply of inert nitrogen, including sealing rollers, is well known in the art, as shown by US 2009/0265867 A1, and although oxygen removal/deoxygenation by purifying systems to produce anaerobic chambers are known in other fields of art such as medical or laboratory systems, as shown by CN 105013324 A or EP 0089830 A2, the prior art of record does not teach or suggest the combination of an apparatus for indigo dyeing of textile products comprising: a dye application chamber having an inert and anaerobic atmosphere for receiving an undyed deoxygenated textile product, the dye application chamber having an anaerobic atmosphere and a leuco- indigo dye applicator which applies a leuco-indigo dye solution onto the undyed deoxygenated textile product to form a leuco-indigo dyed textile product; a purification system in fluid communication with the inert and anaerobic atmosphere of the dye application chamber; and roller seal assemblies positioned at least at inlets and outlets of the dye application chamber so as to maintain the inert and anaerobic atmospheres therewithin so that the leuco-indigo dyed textile product is discharged from dye application chamber into an oxygen-containing atmosphere whereby the leuco-indigo dye applied to the textile product is oxidized to thereby form an indigo dyed textile product, in the context of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105013324 A or EP 0089830 A2  note deoxygenation purification systems in alternate fields of art.
CN105369581A  note deoxygenation of cotton product itself after processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711